EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification,
Page 1, paragraph [0001], line 2, after “2017,” and before “which”, insert “now US Patent No. 10,813,213, ”. 
Page 1, paragraph [0001], line 9, after “2017,” and before “which”, insert “now US Patent No. 11,044,802, ”.
Page 1, paragraph [0001], line 16, after, “2018, and before “which”, insert “now US Patent No. 10,743,423, ”.

In the claims,
Claims 5-10 have been rejoined.
Claim 13, line 2, after “the” and before “insulating”, insert “at least one”
Claim 13, line 2, after “the” and before “redistribution”, insert “at least one”

Authorization for this examiner’s amendment was given in a telephone interview with James Lynn O’Sullivan on 11 Nov. 2021.

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Andresakis and Paturel (US Patent 6,495,244 B1, published 17 Dec. 2002, hereinafter Andresakis), Sinh et al. (“Thermal, dielectric, and rheological properties of aluminum nitride/liquid crystalline copoly(ester amide) composite for the application of thermal interface materials,” Polymer Composites, pp. 2140-2146, published 2012, hereinafter Sinh), Kim et al. (US Patent Application 2010/0139961 A1, published 10 Jun. 2010, hereinafter Kim), Kobayashi et al. (JP 2007/161835 A, published 28 Jun. 2007, hereinafter Kobayashi), Niira and Kazama (JP 2007/070418 A, published 22 Mar. 2007, hereinafter Niira), and Okamoto et al. (“Newly developed LCP film fabricated by solvent-casting method,” Sumitomo Kagaku R&D Report, Vol. 2005-I, published 2005, hereinafter Okamoto).

Andresakis and Paturel (US Patent 6,495,244 B1, published 17 Dec. 2002, hereinafter Andresakis) teaches printed circuit board comprising a substrate, thermosetting polymer layers on each surface of the substrate, thermoplastic dielectric layers on each surface of the thermosetting polymer layers, and electrically conductive layers (redistribution layers) on each of the thermoplastic dielectric layers (col. 2, lines 17-35).  Andresakis teaches the thermoplastic dielectric layers are liquid crystal polymers (col. 3, lines 28-42).  Andresakis teaches the thermoplastic dielectric layers may be deposited in the form of liquids or sheets (col. 3, lines 30-32), with the polymer liquids comprising 10-60 wt% polymer and one or more solvents (col. 3, 
Andresakis does not disclose a liquid crystal polymer with the claimed monomer units.

Sinh et al. (“Thermal, dielectric, and rheological properties of aluminum nitride/liquid crystalline copoly(ester amide) composite for the application of thermal interface materials,” Polymer Composites, pp. 2140-2146, published 2012, hereinafter Sinh) teaches an aluminum nitride/LCP composite with relatively high thermal conductivity and low dielectric constant in which the LCP is a copolymer with the structure (Abstract and Scheme 1):

    PNG
    media_image1.png
    229
    494
    media_image1.png
    Greyscale

which has the claimed monomer (monomer on right side of structure) with Y = -O-, X = C(O)N(H), one Ar is 1,3-phenylene, and the other Ar is 1,4-phenylene.  
Sinh does not disclose a liquid crystal polymer with the claimed monomer units.


Connelly does not disclose a liquid crystal polymer with the claimed monomer units.

Kim et al. (US Patent Application 2010/0139961 A1, published 10 Jun. 2010, hereinafter Kim) teaches a composition comprising a liquid crystal polymer having a terminal hydroxyl group and an epoxy resin, in which the liquid crystal polymer is represented by: 

    PNG
    media_image2.png
    76
    1042
    media_image2.png
    Greyscale

R1 is represented by:
    PNG
    media_image3.png
    64
    928
    media_image3.png
    Greyscale

R2 is represented by: 
    PNG
    media_image4.png
    69
    897
    media_image4.png
    Greyscale

and Ar1 is a 1,3-phenyl group, Ar3 is a 1,4-phenylene or a 2,6-naphthylene group, X1 and Y1 are each independently –O-, -C(O)-, and N(H) (Abstract and paragraphs 0007-0008).  Kim teaches his composition contains inorganic fillers, such as barium titanate and barium strontium titanate (paragraph 0075).  Kim teaches that his composition is directed at producing layered printed circuit boards, and a LCP composition board may be laminated with a metal foil (paragraphs 0003 and 0089-0090).
Kim does not a liquid crystal polymer with the claimed monomer units nor the amount of the inorganic fillers.


Kobayashi does not disclose a liquid crystal polymer with the claimed monomeric units.

Niira and Kazama (JP 2007/070418 A, published 22 Mar. 2007, hereinafter Niira) teaches a multilayered printed wiring board comprising liquid crystal polymer (LCP) film with a resin layer on each surface of the LCP film (Abstract).  Niira teaches that metal foils (redistribution layer) (Item 4) are provided on both sides of the adhesive sheets (Item 3) of his laminated plate (paragraphs 0013-0014 and Figure 1, reproduced below, in which the LCP film is Item 2).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Niira teaches that the adhesive sheet comprises a thermosetting resin such as epoxy resin or polyphenylene ether resin (paragraph 0021).
Niira does not disclose a liquid crystal polymer with the claimed monomer units nor the inclusion of a dielectric additive in his LCP film.

Okamoto et al. (“Newly developed LCP film fabricated by solvent-casting method,” Sumitomo Kagaku R&D Report, Vol. 2005-I, published 2005, hereinafter Okamoto) teaches an LCP film fabricated by solvent casting (that is, a soluble LCP dissolved in a solvent) (Abstract).  His soluble LCP has the following structure (page 3, Table 2):

    PNG
    media_image6.png
    243
    914
    media_image6.png
    Greyscale

which is the structure of claim 1 with both Ar being 1,4-phenylene, Y is –O-, and Z is a combination of two alkoxycarbonyl groups (with n = 1):

    PNG
    media_image7.png
    146
    381
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    151
    392
    media_image8.png
    Greyscale


Okamoto does not disclose a liquid crystal polymer with the claimed monomer units.

Claims 1-4 and 11-14 are allowable.  Claims 5-10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species: a ceramic or a modified ceramic material, a conductive particle or a modified conductive particle, and an organic particle or a modified organic particle, as set forth in the Office action mailed on 19 Jan. 2021, is hereby withdrawn and claims 5-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Given that claims 5-10 include all the limitations of allowable claim 1, it is noted that present claims 5-10 are allowable over the prior art of Andresakis, Sinh, Kim, Kobayashi, Niira, and Okamoto for the same reasons set forth above.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787